ICJ_048_NorthernCameroons_CMR_GBR_1962-11-27_ORD_01_NA_00_FR.txt. COUR INTERNATIONALE DE JUSTICE

 

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DU
CAMEROUN SEPTENTRIONAL

(CAMEROUN c. ROYAUME-UNI)

ORDONNANCE DU 27 NOVEMBRE 1962

1962

INTERNATIONAL COURT OF JUSTICE

 

 

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

 

CASE CONCERNING

THE NORTHERN CAMEROONS
(CAMEROUN v. UNITED KINGDOM)

ORDER OF 27 NOVEMBER 1962
La présente ordonnance doit être citée comme suit:

« Affaire du Cameroun septentrional
(Cameroun c. Royaume-Uni),
Ordonnance du 27 novembre 1962: C.I. J. Recueil 1962, p. 316. »

This Order should be cited as follows:

“Case concerning the Northern Cameroons
(Cameroun v. United Kingdom),
Order of 27 November 1962: I.C.]. Reports 1962, p. 316.”

 

N° de vente: 269
Sales number

 

 

 
316

COUR INTERNATIONALE DE JUSTICE

1962
Le 27 novembre ANNÉE 1962
Rôle général
©
n° 48 27 novembre 1962

AFFAIRE DU

CAMEROUN SEPTENTRIONAL
(CAMEROUN c. ROYAUME-UNI)

ORDONNANCE

Présents : M. WiNIARSKI, Président; M. ALFARO, Vice-Président ;
MM. BASDEVANT,  BapAwi, MORENO QUINTANA,
WELLINGTON Koo, SPIROPOULOS, sir Percy SPENDER,
sir Gerald FITZMAURICE, MM. KORETSKY, BUSTAMANTE Y
Rivero, Jessup, More i, Juges ; M. GARNIER-COIGNET,
Grefier.

La Cour internationale de Justice,
ainsi composée,
après délibéré en chambre du conseil,

vu l’article 48 du Statut de la Cour et l’article 37 du Règlement
de la Cour,

Rend l'ordonnance suivante :

Vu l'ordonnance du 3 septembre 1962 fixant au 1°° décembre 1962
la date d'expiration du délai pour la présentation par le Gouver-
nement de la République fédérale du Cameroun d’un exposé écrit
contenant ses observations et conclusions sur l'exception pré-
liminaire soulevée par le Gouvernement du Royaume-Uni de
Grande-Bretagne et d'Irlande du Nord;

4
317 CAMEROUN SEPTENTRIONAL (ORD. DU 27 XI 62)

. Considérant que, par lettre du 30 octobre 1962, l'agent du Gouver-
nement de la République fédérale du Cameroun a demandé que
l’expiration de ce délai soit reportée au re? mars 1963;

Considérant que, par lettre du 5 novembre 1962, l’agent du
Gouvernement du Royaume-Uni de Grande-Bretagne et d'Irlande
du Nord a été informé de cette demande et invité à faire connaître
les vues de son Gouvernement à cet égard;

Considérant que, par lettre du 20 novembre 1962, l'agent du
Gouvernement du Royaume-Uni de Grande-Bretagne et d'Irlande
du Nord a fait savoir que son Gouvernement n’avait pas d’objection
à la prorogation demandée,

La Cour

reporte au 1°r mars 1963 la date d’expiration du délai dans lequel
le Gouvernement de la République fédérale du Cameroun pourra
présenter un exposé écrit contenant ses observations et conclusions
sur l'exception préliminaire soulevée par le Gouvernement du
Royaume-Uni de Grande-Bretagne et d’Irlande du Nord.

Fait en francais et en anglais, le texte francais faisant foi, au
Palais de la Paix, 4 La Haye, le vingt-sept novembre mil neuf cent
soixante-deux, en trois exemplaires, dont l’un restera déposé aux
archives de la Cour et dont les autres seront transmis respectivement
au Gouvernement de la République fédérale du Cameroun et au
Gouvernement du Royaume-Uni de Grande-Bretagne et d'Irlande
du Nord.

Le Président,
(Signé) B. WINIARSKI.

Le Greffer,
(Signé) GARNIER-COIGNET.
